 HOTEL TROPICANA375Hotel Conquistador,Inc. d/b/a Hotel TropicanaandInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,PetitionerCase3l-RC-965June 3, 1969DECISION ON REVIEW AND ORDERBY CHAIRMANM(CUL lOCH AND MEMBERSJENKINS AND ZAGORIAOn January 8, 1969, the Regional Director forRegion 31 issued a Decision and Direction ofElection on the above-entitled proceeding in whichhe found the unit sought by the Petitioner to beappropriate.Thereafter, in accordance with theNationalLaborRelationsBoardRulesandRegulations, the Employer filed a timely request forreview of the Regional Director's Decision on thegrounds that,in reaching his unitdetermination, hedeparted from establishedBoard' policy and madefindings of fact which were clearlyerroneous.On February 6, 1969, the National LaborRelations Board by telegraphic Order granted therequest for review and stayed the election pendingdecision on review. Thereafter, the Petitioner andEmployer filed briefs on review.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the entire record in thiscasewith respect tothe issuesunder review,includingthebriefs,andmakes the followingfindings:TheRegionalDirectorfound appropriate, inaccord with the Petitioner's request,a unit of all slotmachinemechanics,helpers,and/or apprenticesemployed at the Employer's Hotel Tropicana, LasVegas,Nevada.He viewed this finding to beconsistent with the Board'sDecisionand Directionof Election inFremont Hotel, Inc.,168 NLRB No.23,wherein slot machine mechanics were found tobe an appropriate craft unit.TheEmployercontendsthatslotmachinemechanics do not constitute a true craft entitled toseparate representation and that nearly all of thefactors relied on by theBoard inFremontaremissing in the instant case.We agree.The Employer operatesa casino,containing in thesame areagaming tables and 233 slot machinessurrounding the pit. The slot machines are of fourdifferentmakes;somearemechanical,someelectrical, and some electromechanical. There are 1 Iemployees classified as slot machine mechanics, ofwhom 4 are on the day shift, 4 on the swing shift, Ion the graveyard shift, and 2 relief men.' The headmechanic has 18 years experience as a slot machinemechanic,works on the day shift and spendsapproximately 90 percent of his time, when not176 NLRB No. 44collecting and counting change, in the repair shopwhich opens off the gaming floor.' He is responsibleformaking all major mechanical and electricalrepairs on slots. He disassembles, reassembles slotmachines,which takes approximately 3 hours toperform and builds slot machines from scratch,utilizingschematicswhensuppliedbythemanufacturer. In performing major repairs, the headmechanic utilizes a workbench, an electric drill, ordrillpress,awelding torch, a grinding wheel,wrenches, and other mechanics' tools located in theshop as well as small tools from the tool cart. Inaddition, the headmechanic also uses his ownammeter and voltage regulator and a Bally electricaltestmachine.All other slot machine mechanics are required tostay on the casino floor to patrol their assignedareas,watching ' and listening for tampering,cheating or machine malfunctioning, and to makeminor repairs on the floor.' In addition, they bringchange from the cashier's cage to the change boothssettlingminor disputes, replenishmachines afterjackpot payoffs and occasionally relieve changebooth girls during their break or lunch periods. Thefloormechanics make only minor repairs on thefloor,which range from removing bent coins toinstalling acomplete slide. In making these repairs,a screwdriver, which they carry with them, appearsto be their basic tool. However, when needed, theyalso use a tool cart from the shop, containing dikes,pliers,crescents,wrenches,and special bendingtools.While the mechanics perform all the maintenancework on the machines, the record fails to show theproportion of time spent on such as compared withtheir other nontechnical work. However, it is clearthat the latter has priority over maintenance work.Thus, during busy periods, the floor mechanics donot immediatelymake needed repairs on themachines but instead render them inoperative.The Employer does not provide any type ofapprenticeship training program for slot machinemechanics, but it does attempt to hire experiencedmechanics.The experience of the slot mechanicsinvolved ranges from 2 years to 22 years, with 4years experience considered necessary in order tobecome a good slot mechanic.The slot mechanics are hired at $22.50 per day tostartand progress up to $27.50 per day after 6years.' Like the dealers, their fringe benefits includevacations, hospitalization and medical insurance, lifeinsurance,sicknessand disability program.Allcasino employees may participate in the Employeroperated credit union.With the exception of the'There is some degree of overlapping on the three shifts.'Two days each week, the head mechanic, with the assistance of anothermechanic, spends 6 to 8 hours a day collecting and counting coins from theslotmachines'Only three or four of these mechanics spend as much as 5 to 10 percentof their time in the shop. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDhead mechanic, who wears a smock when workinginthe repair shop, the floor mechanics, like thedealers and skills, wear black slacks, a white shirtand a "Tropicana" tie.The slot mechanics and change booth girls` areunderthesupervisionoftheslotmachinedepartment manager. All other casino employees,dealers and shills, are under the supervision of thecasino manager.Contrary to the Regional Director, we find thattheFremontcase,supra,isdistinguishable on thefacts and hence not here controlling. In the citedcase, the involved 10 mechanics spent virtually alltheir time performing maintenance work on 700machines and most, if not all, work in the shop.6 Inthe instant case, the 11 mechanics, of whom onlyone spends substantial time in the shop, areresponsible for the repair of only 233 machines andthe balance of their time is spent performing othernontechnical work such as patrolling the floor forsecurity purposes, handling money, relieving changebooth girls, and settling differences with customers- functions which are performed at Fremont by aseparateclassificationofemployeesknown as"floormen".Moreover, here unlike at Fremont, themechanics do not wear special uniforms and are notthe highest paid employees in the casino.In view of the foregoing and on the record as awhole, we find that the slot machine mechanics donot constitute a unit appropriate for collectivebargaining either on a craft or residual basis.'Accordingly,asno question affecting commerceexists concerning the representation of employees ofthe Employer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act, we shall dismiss thepetition herein.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.'Dealers start at $22 per day and progress to $27 per day after 5 years,exclusive of tips.'Represented by the Culinary Workers Union.'While it is not clear whether all Fremont mechanics disassemble,reassemble,and fabricate new parts for slot machines, each mechanic isrequired to know how to operate drill presses,grinders and weldingmachines and be able to test the electrical system of the slot machineswhich require the use of voltage meters,amp meters,ohm meters, shorttesters,andother special electrical test equipment like Bally testequipment.Each mechanic is also required to work from diagrams andsketches in manufacturers'manuals used in repairing and testing the slotmachines.The Regional Director found that a unit of slot machine mechanicswould be an appropriate unit as an unrepresented residue of the slotmachine department,citingHot Shoppes,inc.,143NLRB 578. We findthis case inapposite.